Citation Nr: 1756138	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-19 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for agammaglobulinemia, also claimed as hypogammaglobulinemia; and, if so, whether the criteria for service connection are met. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified in a videoconference Board hearing in November 2016 before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file.

The issue of entitlement to service connection for hypogammaglobulinemia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The October 1974 decision that denied the Veteran's claim for entitlement to service connection for agammaglobulinemia was not appealed, nor was new and material evidence received during the appeal period. 

2.  The evidence received since the October 1974 decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for agammaglobulinemia, also claimed as hypogammaglobulinemia. 



	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  The October 1974 decision that denied the Veteran's claim for entitlement to service connection for agammaglobulinemia is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

2.  New and material evidence has been received and, as such, the claim for entitlement to service connection for agammaglobulinemia, also claimed as hypogammaglobulinemia is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).



New and Material Evidence 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The threshold to reopen a claim is low and does not require new and material evidence regarding each element of the claim that was not proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran filed an original claim for service connection for agammaglobulinemia in July 1974 that was denied in October 1974 rating decisions.  The Veteran did not submit a timely appeal or additional evidence within the applicable time period.  Accordingly, the October 1974 rating decision is final.  A petition to reopen the claim was submitted in February 2012.  New evidence submitted since the final October 1974 rating decision includes a December 2016 opinion from Dr. N.A. indicating that the Veteran's acquired immunodeficiency is related to service.  Accordingly, as the above-mentioned evidence is new and material, is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim, the claim for agammaglobulinemia, also claimed as hypogammaglobulinemia,  is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for agammaglobulinemia, also claimed as hypogammaglobulinemia, is warranted and, to this extent only, the appeal is granted. 

REMAND

The Veteran seeks entitlement to service connection for hypogammaglobulinemia, to include as due to herbicide exposure in Vietnam.  

An August 2014 VA opinion found that the Veteran's diagnosis had recently been altered from agammaglobulinemia to hypogammaglobulinemia.  The examiner opined that it was not at least as likely as not that condition had its onset in service.  He additionally stated that it was less likely as not due to or caused by frequent colds or infections in service.  He noted that infections do not cause the condition, but, rather, the condition allows infections.  He also stated that the record showed no conclusive or suggestive evidence of frequent infections or major infections such as might be seen if the condition were present in service.  

In December 2016, the Veteran submitted an opinion from Dr. N.A., a treating VA physician.  Dr. N.A. noted that the Veteran had a diagnosis of non-familial hypogammaglobulinemia.  He opined that, based on his review of the record, it was not only plausible, but likely that the Veteran acquired IgG immunodeficiency related to his service during the Vietnam War and exposure to Agent Orange.  He remarked that hypogammaglobulinemia is a medical complication brought about by a deficiency of B-cells in addition to a resultant decrease in the amount of antibodies (immunoglobulin) in the body system.  He noted the record contained evidence of the Veteran's immune deficiency and frequent infections, and cited to a non-precedential Board decision that was issued for a different Veteran.  

Having reviewed the above, the Board notes that remand is warranted for additional development and clarification.  

Here, Dr. N.A. opined that the Veteran's condition was likely related to active service and Agent Orange exposure.  However, Dr. N.A.'s supporting rationale is comprised of only a statement that the record contained evidence of frequent infections and a citation to a non-precedential Board decision.  In contrast, the August 2014 examiner remarked that the presence of infections does not prove that onset began in service, infections do not cause hypogammaglobulinemia, and the Veteran experienced few infections in service.  Of note, an April 1970 service treatment record (STR) noted an upper respiratory infection, a December 1969 STR noted epididymitis after the Veteran was kicked in the testicle during basketball, and March 1969 and August 1969 STRs noted rashes.  However, the August 2014 examiner did not provide an opinion as to whether the Veteran's condition was related to exposure to Agent Orange.  Here, herbicide exposure is conceded since the Veteran's discharge certificate notes that he had service in Vietnam.  In light of the above, the Board finds that remand is warranted for a new examination to clarify the etiology of the Veteran's condition.  Consideration should be given to both the August 2014 and the December 2016 opinions and relevant medical principles should be addressed. 

Finally, it appears that there are outstanding VA treatment records.  During the November 2016 hearing, the Veteran testified that he has received treatment for his condition from VA since December 1973.  The record currently contains only VA records dated from February 2011 to February 2012.  On remand, all outstanding medical records relating to the claim should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records not already of record relating to the claims, to include any records dating back to December 1973.

2.  Thereafter, afford the Veteran an examination to determine the nature and etiology of his hypogammaglobulinemia.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinion:

Whether hypogammaglobulinemia at least as likely as not (a probability of 50 percent or greater) began in or is otherwise related to active service, to include conceded exposure to herbicides in Vietnam.  

The examiner should address relevant medical principles and consider the August 2014 VA examination and the December 2016 opinion.  The examiner's attention is also invited to the April 1970 STR notation of an upper respiratory infection, a December 1969 STR notation of epididymitis after the Veteran was kicked in the testicle during basketball, and the March 1969 and August 1969 STR notation of rashes.

The phrase "at least as likely as not" does not mean "within the realm of possibility," but rather that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinion offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


